OPINION OF THE COURT
Kavanagh, J.
Defendant, a prison inmate, was charged with placing a false bomb or hazardous substance in the first and second degrees. The charges related to defendant sending two letters—one to then-Governor George Pataki and another to the Superintendent of Great Meadow Correctional Facility in Washington County—which contained a note with the word “anthrax” and white powder, which was later determined to be talc. The return address on the envelopes containing the letters listed the name of defendant’s former cellmate who, upon being questioned by an investigator from the Inspector General’s office, denied any involvement with the letters and implicated defendant. The investigator questioned defendant at his correctional facility and defendant provided an oral statement, which was later reduced to writing, admitting that he sent the letters. Defendant moved to suppress the statement and, after a Huntley hearing, County Court (Berke, J.) denied his motion to suppress. Defendant subsequently pleaded guilty to placing a false bomb or hazardous substance in the second degree and County Court (Pritzker, J.) sentenced defendant, as a second felony offender, to a three-year prison term and three years of postre-lease supervision. Defendant now appeals.
Defendant claims that the statement should have been suppressed because the investigator questioned him during a custodial interrogation without giving him Miranda warnings. We disagree. The evidence received at the hearing did not establish that defendant was in custody at the time that he was interviewed by the investigator and made the statement (see People v Dodt, 61 NY2d 408, 415 [1984]; People v Love, 57 NY2d 998, 999 [1982]). At the Huntley hearing, the investigator testified that, at the outset of his interview with defendant, he advised defendant of the purpose of the inquiry, told him that he did not have to answer any questions and was free to leave the visitors’ room at any time. Defendant was not restrained and no one else was present in the room during the interview. In his own testimony, defendant never claimed that he was forced to participate or was in any way compelled to answer any of the *206investigator’s questions. He simply stated that he had no recollection of ever being interviewed by an investigator regarding letters alleged to have contained anthrax that were sent to Governor Pataki, had no recollection of the investigator who claims to have conducted the interview, and claimed that he never made the statement attributed to him. County Court found the investigator’s testimony credible and that testimony, if believed, provided an ample basis for its conclusion that defendant’s statement was not taken during a custodial interrogation (see People v Alls, 83 NY2d 94, 100 [1993], cert denied 511 US 1090 [1994]).
We do not agree that People v Alls (supra) requires a different result. In Alls, the defendant, an inmate in a prison facility, was taken from his cell by his interrogator to the basement area of the facility where—without being advised of his Miranda warnings—the interview took place. No evidence was presented that, at any time while being interviewed, the defendant was advised that he did not have to participate in the interview or that he was free to leave (id.).
These facts stand in stark contrast to the evidence introduced in this action, which established that defendant’s first contact with the investigator who conducted the interview was when he arrived at the visitors’ room of the facility. Defendant was never restrained or handcuffed, and no one other than the investigator was present while the interview took place. Defendant was immediately advised that he did not have to answer any questions and could leave the interview at any time (see People v Hope, 284 AD2d 560, 562 [2001]; People v Ward, 241 AD2d 767, 768 [1997], lv denied 91 NY2d 837 [1997]). While there is no evidence in the record as to what transpired prior to defendant arriving for the interview, no evidence has been presented that defendant was threatened or coerced or was compelled in any way to participate in the interview. In fact, in his own testimony, defendant never made such a claim or in any way alleged that anything transpired prior to the interview that would contradict County Court’s conclusion that he voluntarily participated in it. Simply put, nothing has been presented that would support the conclusion that when defendant arrived at the visitors’ room for the interview, anything occurred that involved any “added constraint that would lead a prison inmate reasonably to believe that there has been a restriction on that person’s freedom over and above that of ordinary confinement in a correctional facility” (People v Alls, 83 NY2d at 100).
*207Finally, nowhere in People v Alls (supra) is there support for the dissent’s conclusion that “the circumstances under which defendant was brought to the interview room—i.e., prior to the actual interrogation—were, as a matter of law, necessarily put in issue by defendant’s motion, and were part of the People’s required showing” (emphasis added). In our view, Alls does not support such a conclusion and, in fact, stands for the proposition that simply because an inmate is confined to a correctional facility does not mean that he or she is in custody when questioned by authorities. Here, the People established that when questioned, defendant was not in custody and there is nothing in the record that would establish otherwise.
We similarly find unavailing defendant’s claim that the statement was not voluntarily given, as the totality of the circumstances surrounding the taking of the statement establishes otherwise (see People v Leonard, 59 AD2d 1,12-13 [1977]). Given the deference traditionally accorded County Court’s determinations on issues of credibility that are, as here, supported by the record (see People v Ward, 42 AD3d 579, 580 [2007], lv denied 9 NY3d 883 [2007]; People v Russell, 41 AD3d 1094, 1096 [2007]; People v Bermudez, 31 AD3d 968, 968 [2006], lv denied 8 NY3d 944 [2007]), its decision to deny defendant’s motion to suppress is affirmed.